Citation Nr: 0113240	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  96-44 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation in excess of 30 
percent for cervical spine degenerative joint disease.  

2.  Entitlement to an original evaluation in excess of 20 
percent for left shoulder arthritis.

3.  Entitlement to an increased rating for left elbow 
arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had nearly continuous active service between 
November 1952 and October 1979.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which, in part, granted service connection and 
assigned a 20 percent evaluation for left shoulder arthritis 
and a 10 percent evaluation for degenerative joint disease of 
the cervical spine; and increased an evaluation for left 
elbow arthritis from noncompensable to 10 percent.  In May 
1998, the Board remanded the aforementioned appellate issues 
to the RO for additional evidentiary development.  

Appellant subsequently appealed a February 2000 rating 
decision, which, in effect, assigned an evaluation of 30 
percent evaluation for degenerative joint disease of the 
cervical spine, effective September 15, 1995, and denied a 
total rating based on individual unemployability.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
aforementioned cervical spine and left shoulder "increased 
rating" appellate issues as those delineated on the title 
page of this decision.  

The Board will render a decision on the appellate issues as 
listed on the title page of this decision, except for the 
issue of a total rating based upon individual unemployability 
which will be addressed in the REMAND section below.  



FINDINGS OF FACT

1.  The appellant's service-connected cervical spine 
disability is manifested primarily by severe overall 
limitation of cervical spinal motion with severe pain, 
radiographic evidence of C5-C6 and C6-C7 disc space narrowing 
with anterior/posterior hypertrophic spurring and mild to 
moderate encroachment on the intervertebral foramina, 
bilaterally, and no more than slight left hand weakness with 
decreased sensation.  There is no recent clinical evidence of 
loss of use of the left hand.  Any cervical intervertebral 
disc syndrome cannot be reasonably characterized as more than 
severe.  

2.  The appellant's service-connected left shoulder 
disability (minor upper extremity) is manifested primarily by 
complaints of pain, limitation of motion, and arthritic 
changes.  The recent clinical evidence reflects that he is 
able to abduct that arm 30 degrees and overall left shoulder 
motions are markedly limited, with extreme pain and shoulder 
muscle spasms produced.  X-rays of that shoulder show mild 
degenerative arthritis without evidence of other shoulder 
bony pathology.  

3.  The recent clinical evidence does not show ankylosis of 
the left shoulder; nonunion or fibrous union of the left 
humerus; or loss of the left humeral head.  

4.  The appellant's service-connected left elbow disability 
is manifested primarily by complaints of pain and 
radiographic evidence of mild arthritic changes.  However, 
the left elbow exhibited full and symmetric ranges of motion, 
recorded as 0 degrees' extension and 120 degrees' flexion, 
with full forearm pronation and supination; and elbow 
movement was not clinically painful.  


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation of 40 percent, 
but no more, for the service-connected cervical spine 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.71a, 
Codes 5003, 5290, 5293 (2000).

2.  The criteria for an original evaluation of 40 percent, 
but no more, for appellant's service-connected left shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5003, 5201, 5202 (2000); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  The criteria for an increased rating in excess of 10 
percent for appellant's service-connected left elbow 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.71a, Codes 5010-5206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant, particularly 
in light of the Board's partial allowance herein of the 
cervical spine and left shoulder disabilities rating issues.  
A comprehensive medical history and detailed findings with 
respect to the service-connected cervical spine, left 
shoulder, and left elbow disabilities issues on appeal over 
the years are documented in the medical evidence.  The 
service medical and post-service clinical records adequately 
detail the circumstances and nature of the service-connected 
disabilities at issue and treatment therefor.  

Additionally, pursuant to the Board's May 1998 remand, recent 
VA examinations were conducted in November 1999.  Said 
examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disabilities at issue, and provide a clear picture 
of all relevant symptoms and findings.  It appears that said 
VA examinations included detailed orthopedic and neurologic 
findings, such as ranges of motion, any neurologic deficits, 
and associated symptomatology involving the cervical spine, 
left shoulder, and left elbow.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity of said disabilities in 
issue than that shown in said VA examinations.  

It should be added that although during said November 1999 VA 
examination, it was suggested that diagnostic studies and/or 
treatment of the left shoulder might be medically beneficial 
to appellant in the future, nevertheless the actual clinical 
findings recorded on said VA examinations are adequate for 
rating purposes, particularly since the Board has considered 
all left shoulder symptomatology in awarding him a partial 
allowance herein on that left shoulder disability rating 
issue.  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities at issue, particularly as those 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Appellant contends, in essence, that his service-connected 
disabilities in issue are of such severity as to warrant 
higher schedular or extraschedular evaluations.  It is argued 
that a separate evaluation for arthritis of the cervical 
spine and left shoulder should be assigned.  


A.  An Original Rating in Excess of 30 Percent for a Cervical 
Spine Disability

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under the Diagnostic Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The evidentiary record indicates that appellant reportedly 
last worked full-time in 1983 as a forklift operator.  On 
November 1995 VA orthopedic examination, it was reported that 
appellant was a military retiree.  His complaints included 
pain at the lower neck and down the left upper extremity.  
Clinically, the cervical spine exhibited 20 degrees' forward 
flexion; 15 degrees' backward extension; 30 degrees' 
lateroflexion, bilaterally; and 45 degrees' rotation, 
bilaterally.  There were decreased deep tendon reflexes 
involving the biceps and triceps at the left elbow level.  X-
rays revealed narrowing of the C5-C6 and C6-C7 disc spaces 
with anterior/posterior hypertrophic spurring and mild to 
moderate encroachment on the intervertebral foramina, 
bilaterally.  Diagnoses included chronic neck pain with x-ray 
evidence of degenerative joint disease and disc disease at 
C5-C6 and C6-C7.  

Clinical records indicate that appellant was a diabetic and 
that, on August 1996 VA electromyographic/nerve conduction 
velocity studies, signs of possible peripheral neuropathy 
were noted.  

On November 1999 VA neurologic examination, appellant's 
complaints included neck pain, particularly on 
movement/turning his head while driving, and left-sided 
cervical brachial pain with decreased left hand grip 
strength.  Clinically, the cervical spine exhibited 30 
degrees' forward flexion; 10 degrees' backward extension; 20 
degrees' lateroflexion, bilaterally; and 30 degrees' 
rotation, bilaterally.  His greatest neck pain was on 
rotation to the right.  The examiner stated that said ranges 
of motion were approximately one-third of normal and that 
appellant had severe pain on even slight motion.  
Neurologically, the upper extremities strength was "5/5", 
except for "4/5" left handgrip strength and decreased 
sensation of the left hand involving the C8 dermatome.  

Since appellant is currently receiving the maximum evaluation 
assignable under Diagnostic Code 5290 for severe limitation 
of motion of the cervical segment of the spine, a higher 
evaluation for the service-connected cervical spine 
disability would not be warranted under that Code.  Contrary 
to appellant's representative's contentions, as the 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding", a separate 
evaluation assignment for cervical spine arthritis apart from 
other associated cervical spinal symptomatology would not be 
appropriate.  See 38 C.F.R. § 4.14 (2000), which states, in 
pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  In Esteban, at 6 Vet. App. 262, the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  

However, the Board has considered the appropriateness of 
other potentially applicable Diagnostic Codes for rating the 
service-connected cervical spine disability.  Under 38 C.F.R. 
Part 4, Code 5293, a 40 percent evaluation may be assigned 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with...neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc) and little intermittent relief.  Since 
on November 1995 VA orthopedic examination, radiographic 
evidence indicated that the service-connected cervical spine 
arthritis was encroaching on the intervertebral foramina and 
arthritis with cervical discogenic disease was diagnosed, the 
Board has considered all associated cervical symptomatology 
reasonably attributable to the service-connected cervical 
spine disability, for rating purposes.  It is apparent that, 
with resolution of all reasonable doubt, the recent clinical 
evidence does indicate that appellant has severe, painful 
limitation of cervical motion with neurologic deficits 
reasonably attributable to the cervical spine which would 
warrant a 40 percent original evaluation for severe 
intervertebral disc syndrome under Code 5293.  

An original evaluation in excess of 40 percent for the 
service-connected cervical spine disability would not be 
warranted, however.  Clearly, Diagnostic Code 5293 
contemplates cervical radiculopathy affecting the left upper 
extremity, such as radicular pain with functional 
limitations.  See also VA O.G.C. Prec. Op. No. 36-97 (Dec. 
12, 1997).  Assigning separate ratings for the cervical spine 
degenerative disease under Diagnostic Code 5290 and the 
neurologic aspects thereof under Diagnostic Code 5293, would 
constitute pyramiding, since the rating assigned under 
Diagnostic Code 5293 contemplates musculoskeletal as well as 
neurologic aspects of said disability entity.  In short, the 
40 percent original rating herein awarded by the Board 
contemplates musculoskeletal aspects of the cervical spine 
degenerative disease with associated left upper extremity 
radiculopathy (particularly the effect neurologically-caused 
pain has upon movement of the cervical spine), as well as the 
neurologic aspects of cervical discogenic disease 
(specifically the effect of cervical radiculopathy affecting 
the left upper extremity); and these are duplicative of or 
overlap with each other such that to assign separate ratings 
under Codes 5290 and 5293 would be pyramiding, particularly 
in the absence of loss of use of the left hand.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology, and DeLuca.  
However, appellant's service-connected cervical spine 
disability was clinically described on recent VA examination 
as resulting in no more than severe, painful limitation of 
cervical motion with mild left hand weakness/decreased 
sensation.  In short, functional loss due to cervical spine 
and radicular left upper extremity pain was objectively not 
shown to be more than severe.  Furthermore, painful cervical 
spine motion with radicular left upper extremity 
symptomatology is adequately compensated for by the 40 
percent original evaluation herein granted by the Board, 
particularly since "characteristic pain" is one of the 
rating criterion under Code 5293.  The disability picture in 
question does not more nearly approximate the criteria for 
the next higher evaluation, for the foregoing reasons.  
38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected cervical 
spine disability presents an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the service-connected 
cervical spine disability than that commensurate with the 40 
percent original rating herein granted. 


B.  An Original Rating in Excess of 20 Percent for a Left 
Shoulder Disability

The RO has rated appellant's service-connected left shoulder 
arthritis under Diagnostic Codes 5003 (degenerative 
arthritis) and 5201 (limitation of arm motion).  The Board 
has considered the applicability of all appropriate rating 
codes in rating said service-connected left shoulder 
disability issue on appeal.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, 4.71a, 
Code 5003.  

Diagnostic Code 5201 provides that:  A 20 percent evaluation 
may be assigned for limitation of motion of the minor arm 
when motion is possible to the shoulder level or limited to 
midway between the side and shoulder level.  A 30 percent 
evaluation requires that motion be limited to 25 degrees from 
the side.  

Diagnostic Code 5200 provides that:  A 20 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the minor upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 30 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 40 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.  

The evidentiary record reveals that on November 1995 VA 
orthopedic examination, it was reported that appellant was 
right-handed.  Clinically, the left shoulder was not 
atrophied.  The left shoulder exhibited 75 degrees' forward 
flexion, 75 degrees' abduction, and internal and external 
rotation each was 45 degrees.  Ranges of left shoulder motion 
on that examination were at least moderately to severely 
limited.  See Plate I, 38 C.F.R. § 4.71 (2000).  No deformity 
or swelling was apparent.  X-rays revealed mild degenerative 
changes of the left shoulder and acromioclavicular joint, but 
otherwise were negative.  

On November 1999 VA orthopedic examination, appellant's 
complaints included left shoulder pain.  Clinically, the left 
shoulder was described as having markedly decreased active 
ranges of motion.  The left shoulder had 30 degrees' forward 
flexion, 30 degrees' abduction, and 50 degrees' passive 
external rotation.  There was 50 degrees', pain-free passive 
abduction and forward flexion was to 50 degrees.  Ranges of 
left shoulder motion on that examination (flexion, abduction, 
and internal and external rotation) were primarily severely 
limited.  See Plate I, supra.  Significantly, it was 
clinically noted that appellant had muscle spasms and extreme 
pain in his shoulder.  

Under Diagnostic Code 5201, the schedular criteria are based 
upon the degree of abduction exhibited.  Since the recent 
clinical evidence reflects that appellant is able to abduct 
the left arm only 30 degrees, it is the Board's opinion, with 
resolution of all reasonable doubt, that that degree of 
limited abduction more nearly approximates the criteria (25 
degrees' abduction) for a 30 percent original evaluation for 
that shoulder disability under Diagnostic Code 5201.  
Additionally, although there is radiographic evidence of 
degenerative arthritis, since there is no clinical evidence 
of ankylosis of the scapulohumeral articulation or other 
shoulder bony pathology, a higher rating for that shoulder 
disability would not be warranted under Diagnostic Codes 5200 
for ankylosis or 5202 for fibrous union or nonunion of the 
humerus or loss of the head of the humerus (flail shoulder).  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 and DeLuca, which relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology.  The positive evidence includes 
the clinical evidence indicating that appellant experiences 
severe left shoulder pain with muscle spasms.  Although it 
has been clinically indicated that the pain may in part be 
cervical related, nevertheless it appears reasonable to 
attribute at least a significant extent of that pain to the 
left shoulder joint pathology.  Additionally, appellant's 
clinical complaints appear credible as to the rather severe 
nature of the left shoulder disability and its affect upon 
him industrially.  It is reiterated that the maximum 
evaluation assignable under the applicable Diagnostic Code 
5201 is 30 percent for limitation of arm abduction.  However, 
with resolution of all reasonable doubt, and considering 
DeLuca, it is the Board's opinion that the service-connected 
left shoulder disability more nearly approximates the 
criteria for a 40 percent original evaluation.  38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5003, 
5201 5202; and DeLuca.  

However, an evaluation in excess of 40 percent would not be 
warranted, since the clinical evidence does not show that the 
left shoulder is ankylosed, or that there is nonunion/fibrous 
union of the left humerus or loss of the left humeral head.  
See Codes 5200 and 5202.  It is the Board's opinion that 
appellant's service-connected left shoulder musculoskeletal 
symptoms, including joint pathology, are adequately 
compensated for by the 40 percent original disability 
evaluation herein awarded.  See 38 C.F.R. § 4.14; Brady; and 
Esteban.  Assigning a separate rating for the left shoulder 
arthritis apart from other associated shoulder symptomatology 
would constitute pyramiding, since the rating assigned under 
Diagnostic Code 5201 contemplates limitation of motion of 
that joint as does Code 5003.  

Thus, the Board concludes that the 40 percent original 
evaluation herein awarded by the Board for the service-
connected left shoulder disability adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  The clinical evidence does not show that 
appellant's service-connected left shoulder disability 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  



C.  An Increased Rating for Left Elbow Arthritis

The RO has rated appellant's service-connected left elbow 
arthritis under Diagnostic Codes 5010 (traumatic arthritis) 
and 5206 (limitation of forearm motion).  Arthritis, due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, 4.71a, Code 5010.  

The appellant's service medical records reveal that he fell 
and injured the left elbow while playing football.  An x-ray 
of that elbow was negative.  Epicondylitis with muscle strain 
was assessed.  Later during service, an x-ray revealed mild 
osteoarthritic spurring at the left olecranon.  

On November 1995 VA orthopedic examination, appellant 
complaint's included a painful left elbow.  That elbow 
exhibited 0 degrees' extension and 100 degrees' flexion.  
Pronation and supination were each 75 degrees.  Normal ranges 
of elbow motion are 0 degrees' extension and 145 degrees' 
flexion; and forearm pronation and supination are 80 and 85 
degrees, respectively.  See 38 C.F.R. § 4.71 (2000), Plate I.  
X-rays of that elbow revealed mild arthritic changes at the 
proximal ulna coronoid process.  

On more recent November 1999 VA orthopedic examination, 
appellant complaint's included left elbow pain.  
Significantly, the examiner reported that the left elbow 
exhibited full and symmetric ranges of motion, recorded as 0 
degrees' extension and 120 degrees' flexion, with full 
forearm pronation and supination; and that the elbow movement 
was not painful.  

Limitation of flexion of the minor forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 to 70 degrees.  A 30 
percent evaluation requires that flexion be limited to 55 
degrees.  A 40 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  

Limitation of extension of the minor forearm to 45 degrees to 
60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
to 90 degrees.  A 30 percent evaluation requires that 
extension be limited to 100 degrees.  A 40 percent evaluation 
requires that extension be limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  

A 20 percent evaluation may be assigned when flexion of the 
forearm of the minor upper extremity is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.  

Since the clinical evidence revealed nearly normal ranges of 
left elbow motion, and flexion of that minor forearm was not 
limited to 100 or less, a higher evaluation would not be 
warranted based on Codes 5206, 5207, or 5208.  

The Board has considered the appropriateness of other 
potentially applicable Diagnostic Codes for rating the 
service-connected left elbow disability.  However, Diagnostic 
Codes 5209-5212 are inapplicable, since appellant does not 
have any malunion, nonunion, or joint fracture of the elbow.  
Additionally, Code 5213 is inapplicable, since on November 
1999 VA orthopedic examination, no significant impairment of 
forearm supination/pronation was demonstrated.  

Since the service-connected left elbow disability has not 
been shown to result in any serious functional limitations, 
the appellant is adequately compensated for that disability 
by the 10 percent rating currently assigned, apparently based 
primarily on radiographic findings of elbow arthritis and 
minimal limitation of elbow flexion.  38 C.F.R. §§ 4.1, 4.10.  
See also 38 C.F.R. § 4.14; Brady; and Esteban.  Assigning a 
separate rating for the left elbow arthritis apart from other 
associated elbow symptomatology would constitute pyramiding, 
since the rating assigned under Diagnostic Code 5206 
contemplates limitation of joint motion as does Code 5003.  
An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left elbow 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for said 
disability, nor has it markedly interfered with employment.  
The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal, for the aforestated 
reasons.  


ORDER

An original evaluation of 40 percent, but no more, for the 
service-connected cervical spine disability and an original 
evaluation of 40 percent, but no more, for appellant's 
service-connected left shoulder disability are granted, 
subject to the applicable regulatory criteria governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.  

An increased rating for left elbow arthritis is denied.  To 
this extent, the appeal is disallowed.  


REMAND

Appellant has recently claimed service connection for a 
pulmonary disorder, to include due to asbestos exposure.  See 
September 2000 written statement.  However, it does not 
appear that the RO has formally adjudicated that claim.  
Historically, a June 1985 rating decision denied service 
connection for a pulmonary disorder.  Although appellant was 
provided notification of that rating decision the following 
month, he did not file a timely Notice of Disagreement 
therewith.  That rating decision represents the last final 
decision with regards to that pulmonary disorder service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  Since the appellate issue of entitlement to a total 
rating based on individual unemployability appears 
"intertwined" with said pulmonary disorder service 
connection claim, that claim should be formally adjudicated 
prior to final appellate action on the total rating based on 
individual unemployability issue.

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to obtain relevant records 
and provide medical examination and opinion when such 
examination and opinion are necessary to make a decision on a 
claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should formally adjudicate the 
claim for service connection for a 
pulmonary disorder, to include due to 
asbestos exposure.  All appropriate 
development should be undertaken, 
particularly with consideration of the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should review any additional 
evidence and consider whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a pulmonary 
disorder, to include due to asbestos 
exposure.  If the RO denies the claim on 
the basis that new and material evidence 
has not been submitted, appellant should 
be provided a Supplemental Statement of 
the Case which includes appropriate laws 
and regulations pertaining to the 
finality of the June 1985 rating decision 
which denied service connection for a 
pulmonary disorder.  The Statement should 
include information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claim.  If 
the RO considers the claim for service 
connection for a pulmonary disorder, to 
include due to asbestos exposure, 
reopened, but denies it on the merits, 
appellant and his representative should 
be provided with a Supplemental Statement 
of the Case which addresses this issue on 
the merits.  In the event appellant wants 
to perfect an appeal on that issue, a 
timely Substantive Appeal would be 
required.  

3.  The RO should review any additional 
evidence and readjudicate the issue of a 
total rating based on individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.  All 
appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

When this development has been completed, and if the 
benefit(s) sought is/are not granted, the case should be 
returned to the Board for further appellate consideration, 
after compliance with appropriate appellate procedures, 
including issuance of a supplemental statement of the case.  
No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



